Case “IN THR UNET, ER ee Ors Nee | UA 1of 2
i STA LSTALET CAURT
Fon THE NESTEAN DISTRI T OF PENNDA Anza

HENRY UNseLO WAslEENGranl rae vee Aorzant Se eN-c0ld

Fe J ORSECTLON( TS MAGESTAATE DUDEK De
3 One EON 1 Ta BISMAISs LAr CNTLFF CLAIMS PR Fact
UA To STATE. A OLAL™M

“=EHENRY UNSELD WASHINGTON tn ri ttgcncere coun ve on Prr

lL. PLALNTEEE WeVES THES QoURT WITH A MOTLeN IN OBTECTIAN To MAELSTRATE OUdbE DE -
CESTAN Ts Orsm1ss PLAINTLFE clacns FoR FACLURE 1S STATE nt CLAZLM —
Q, PLALNTLFF SBOFQTION BAL
"ent a [ME OImissal OF ELF AR, 77O@ | ECF NO! , doa 77, FA} TS WITH ok
WOrHeuT PRATUOECE
3, cone RNZNG Tite. CORT REPEATER RE ZPRENCE TO PLAINTIFF AS AFRICAN ©
AmMeeTOAN Malle, PLACNTIFFE IS A RLAGK MAU THERE x5 a UNLOUE- -N-
Rraotly RECOGNIZABLE ATFFERENGE AEIWEEN THE TN, PASSZIM iN Dao * 104
A, ConeEaNxng THF RATIONALE EXPeSi=D ON fF 4 , bow! 1B9) PLALNTEP Es APE A-AL-NT
SNAGILLT Y¥ Te ACCEPT THES GevleANtnig FACTS DrEPrTee Tit asunré @no0 THE. WR-
Re CTLENAL INSTLTUTIONS ) Numerous ATrh-M PTs To ADDRES hrs COMPLAINE AND EX~
platy! MEOTAAL AND LEGAL AULDELINES/ta NETAZAITS To HIN OVER SENERAL Yre-.
bes AND ROT Lo NS, WHILE APSRETABLE, DoS NET ALT ER THE Bans oF ELTHER mieaa-

CAL. SULENOE oR con portoni@LlzA-BCLLTY

s, CONORRN ING Dow a9, Pb ECE Nes, b0- U2, SALD SUPPLEMENT: WERE EZLED on
ULY 1d AND “SULY IS, nada ‘ NOTES, Pusk4n ts NOTA OP-FENDANIT IN THe AMENDED do M-
fLacatr IN THs AOTiaN Hol PALNTIPE WAS AFPOROED No LASS THAN Fo u2Q OMOAT-
UNITLAS To PILE, BROAUGE PuskAak WAS NOT NAMPO/ZORNTLDLLD BY LALNTIFE NES"
ue 7ALS Qouky REPRATED AND EXPRESS CAurcens HAT CLALMS NOT ENCLYDED Upu-

BE. Watrvie.o, PuSKAR srs ABT ~ Nak GAA fe Nav 22 Added 15 A DEFENDANT
(0. ns honetantene neal] o7, PV ar Nore6, ENTER ALTA , "AldenWIW= Has NOT MAO ALLEAT en s
MGETING EITHER F ahd ED dHaltl: oR ASSURED VEelArtony’, “THR RIE ro A Compelling cov —
FEANMENT ENTPAEST INLEMITLNE Te AMOUNT OF MoPERTATHAT ANY ONE INMALT GAN Rf
ALN TN Hes er’ WS TA. ALLPEATZON oF DAENTTFFS A MENDED CaomPlLATNT FALL 70 STATE
oR SUAGEST A alAzm LINDER RLUIPA

7. QonCRENTNG Dod /o9. PP,AT-2% =N. REFERENCE yo DONNELLY ZATER ALLA Tp. Caual NIT -

PS THAT PLAENTL; fs Lancy YAND FABAUENT Hespony OF AbdonnznAl. /LNIPSIEAL PALN AND (zs -
om FoAT oF THES DEOREL. AND Tit. FAEAVENT OF Hrs soil, OAL. REBTSIRArEEN OF THOSE
apmelacnis, THr ALLPAATION. Dors, NOT SUBGeT OLACMUMSFNEPS wiecH youl 6IVe
ie To AN eth ANENOMENT Vidlarmn 8 ime sos Camel OY Von nicl”, _

3. ioc’ P09 FP IS-AY AT a ATER ALIA PLACNZLFF Mmusy PERE OM: ALL PAE: Wizr#t PARED = 2
“eduLanetyano PRIZSFANT ‘MAT PRzAL- FACTS Witcoll Sits ws TAT TIELS. PUR PokTED CONSPR A7eRs

RPACHED So MF: UNDERSTANDING of, ARLEPIE- 7 aR AaTiE, AANNED AND voNSPERFD 7h
A217. aN d9/Fle LR 7A -

 
    

KANSky OELTSMA benen ow. etal

 

 

     

 

—
Case 3:19-cv-00196-LPL Document 112 Filed 04/15/21 Page 2 of 2

QBTHER To DEFRINE FLAZINGLIF oF & PROTEaTEG FF: EDERGL. L RLGHT )
qe Dec 24 A324, THE. Qauet REFER LNG To PLAONIZFF As UpPAT APP EGR re BE HyfolfonDRZA

10, PL acnsrape AaoPEATE THAT DEFENOANTS REFUSED TO PROVIDE. CONST yTreNALLy ALLOUAE
EDTCA. CARR To Penalszr PLATNTLFF FoR FLLING CamPLALns ZN VARTOUS PoRmS Ab-
INST Of ra PERSaN AL! -Y, AS(JELL AS oTHER MEOEGAL. AND CORRECTIONAL ofF-re-

 

   

» Dol; 7217 , PP 30,3
woo P 34a Pore Bunk @Lausrparitoera, HRAeT ATTACK syYmPems Suoy AS

hee ST PArN Ris PLBAT SO DIFFIOULTIES, PLATE ERA Namanytiss
S\PLALNTLF HomMSELFE REPEATEDLY Woknew Lie bz 26 THE. RESTaRATINE scape oF
mOLQAL TARATMENT POA MANY oF HS CaNOITDONS = Ate LATE 7s His ABE AND

“
ae Ral HEALTH, poo a7, P22

 

 

/3, Door IMENT 107, PP 40 AT BOF Aes 7,77, qd
IN Lrturor THR FoRReearné PLAINTLARS moTLeN £N OBWECT Lonl 73 MARTSIRAE
JUDOP OE Ursren To OIEAATSS MASNTIEF ALATIMAS Far FAtLH Qe. To STATE. 4 lA Lv)
oauLn BE. GRANTED
a "By Sfecaruney vibntcrne”
DATED ?4,F, a) : bones. Wishes
: mo | |  Heiky UNSELO Wasienisre
7 ~ An) B08b
| / _ FRA SE
BSA-CU-0019b: 1RBTR~ @

 
